Citation Nr: 1422709	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-44 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The Veteran has a bilateral sensorineural hearing loss disability that had its onset during active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current hearing loss disability resulted from in-service noise exposure.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155   (1993).

A VA examiner in January 2010 notes a current hearing loss for VA purposes, and the examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure because his hearing was normal at separation.  

The Veteran's service treatment records (STRs), however, show that his hearing began to decline in service.  The Veteran's October 1962 examination at entry into service shows a pure tone threshold of 0 decibels at 500-4000 Hz in both ears.  Similarly, an August 1965 examination shows no pure tone threshold greater than 0 decibels in either ear at 500-4000 Hz.  

NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When the audiometric results reported in ASA units are converted into ISO units, the numbers are somewhat higher.  For ISO conversion, the Board adds (+15) (+10) (+10) (+10) (+5), to each threshold (500-4000 Hz), respectively as noted below.  

Even when the 1962 and 1965 audiograms are converted to ISO units, there is no pure tone threshold of 20 decibels or higher at any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz.  Thus, the Veteran's hearing was within normal limits in 1962 and 1965.  However, the Veteran's separation examination in June 1966 reveals the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
15(25)
25(35)
15(20)
LEFT
15(30)
10(20)
10(20)
20(30)
15(20)

The numbers in parentheses represent the results converted to ISO units.  

These results do not qualify for a hearing loss disability for VA purposes at 38 C.F.R. § 3.385; however, they do show that the Veteran had a definite threshold shift during service, with some hearing loss noted at discharge as represented by the pure tone thresholds of 20 decibels or higher shown in all frequencies when the ASA units are converted to ISO units as noted above.  

The above findings show that the Veteran's hearing began to decline in service when compared with the earlier findings from 1962 and 1965.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

The January 2010 examiner indicated that the Veteran's hearing was normal at discharge; however, as noted above, that was not the case.  Thus, the VA examiner's opinion carries no probative value because there was no mention of the fact that the Veteran's hearing appeared to worsen during service, and that there was at least some hearing loss noted at discharge as explained above.  

By contrast, a private audiologist, J.N., opined in January 2013 that the Veteran's pattern of hearing loss represented a typical noise induced hearing loss and the Veteran denied any noise exposure other than military noise exposure.  

Another private audiologist, A.H., opined in March 2014 that the Veteran's hearing loss was at least as likely as not due to in-service noise exposure from loud kitchen noise and from working in close proximity to planes taking off, noting that the Veteran did not report any other type of noise exposure.  

Accordingly, the record shows a current hearing loss disability that as likely as not began during service.  This is supported by the Veteran's statements concerning symptomatology in service which continued thereafter, his current diagnosis of sensorineural hearing loss, and the private audiologists' opinions linking the current hearing loss to service.  As such, the criteria are met for service connection for a bilateral hearing loss disability.  Service connection for bilateral hearing loss is therefore warranted.  


ORDER

Service connection for hearing loss is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


